DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 5/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 14 and 18 have been amended.  No claims were cancelled or newly added.  Accordingly, claims 1-27 remain pending in the application.  Claims 2-7 and 19-27 stand withdrawn from further consideration, without traverse.  Claims 1 and 8-18 are currently under examination.

Terminal Disclaimer
The terminal disclaimer filed on 5/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,695,364 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claim 14 under 35 USC 112(b) moot.  Specifically, the claim has been amended to replace the “the article-of-manufacturing being configured for applying the composition...” language with “the article-of-manufacturing comprising means for topically applying the composition...”.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Odidi moot.  Specifically, Odidi is silent to the newly added limitation, “the citrate salt being composed of a C6H5O73- ion and a monovalent, divalent or trivalent cation in a suitable stoichiometry”.  Odidi teaches the particular citrates, sodium dihydrogen citrate and disodium hydrogen citrate.  Applicant’s arguments at page 9 are persuasive. Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Odidi in view of Yajima moot.  Specifically, Odidi is silent to the newly added limitation, “the citrate salt being composed of a C6H5O73- ion and a monovalent, divalent or trivalent cation in a suitable stoichiometry”.  Odidi teaches the particular citrates, sodium dihydrogen citrate and disodium hydrogen citrate.  Applicant’s arguments at page 9 are persuasive. Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Odidi in view of Kafrissen moot.  Specifically, Odidi is silent to the newly added limitation, “the citrate salt being composed of a C6H5O73- ion and a monovalent, divalent or trivalent cation in a suitable stoichiometry”.  Odidi teaches the particular citrates, sodium dihydrogen citrate and disodium hydrogen citrate.  Applicant’s arguments at page 9 are persuasive. Thus, said rejection has been withdrawn.

Applicant’s amendment renders the statutory double patenting rejection over USPN 10,695,364 moot.  The instant claims require the newly added limitation, “the citrate salt being composed of a C6H5O73- ion and a monovalent, divalent or trivalent cation in a suitable stoichiometry” whereas the patent does not require such a limitation.  Thus, the claims are no longer coextensive in scope.  The rejection has been withdrawn.

Applicant’s amendment renders the non-statutory double patenting rejection over USPN 10,695,364 moot.  Specifically, a terminal disclaimer has been filed and approved (see above).  Thus, the rejection has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (i.e., instant claims 14 and 18). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Instant claim 14 recites the limitation, “the article-of-manufacturing comprising means for topically applying the composition to an injured blood vessel and/or tissue”.
	Instant claim 18 recites the limitation, “an article-of-manufacturing comprising the composition and means for topically applying the composition to an injured blood vessel and/or tissue”.
The instant specification describes structures that are a means for topical application (page 17, line 20 - page 20, line 30) and, as such, the structures described are being interpreted as able to perform the claimed functions.

New Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (JP 2007191453 A, Aug. 2, 2007, hereafter as “Yoshimura”).
	The instant invention is drawn to a blood coagulation-inducing composition comprising a citrate salt and a calcium-carbonate containing material, the citrate salt being composed of a C6H5O73- ion and a monovalent, divalent or trivalent cation in a suitable stoichiometry.
	Regarding instant claims 1 and 8, Yoshimura teaches a composition comprising calcium citrate and amorphous calcium carbonate ([0012]).  It is noted that calcium citrate has the chemical formula Ca3(C6H5O7)2 and the following structure:

    PNG
    media_image1.png
    110
    300
    media_image1.png
    Greyscale
.
Thus, calcium citrate is a citrate salt composed of a C6H5O73- ion (i.e., citrate) and a divalent cation (i.e., Ca2+) in a suitable stoichiometry.
Regarding the limitation, “A blood coagulation-inducing composition”, said limitation is the preamble of the claim and recites an intended use.  MPEP 2111.02(II) states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Said preamble does not set forth any structural limitations and as such the preamble is not considered a limitation of significance.
Regarding instant claim 9, Yoshimura teaches that the composition can be in the form of a powder ([0043]).
Regarding instant claim 10, Yoshimura illustrates particles having an average particle diameter from 0.1 micron to 10 mm (Fig. 2).
Regarding instant claim 11, Yoshimura teaches a particular ratio range of citrate to calcium carbonate as 1:7 to 1:9 (claim 4) which falls within the claimed range of 10:1 to 1:300.
Regarding instant claims 12 and 13, Yoshimura teaches that the  composition can be in the form of a powder ([0043]). Said powder reads on the particular topical dosage form claimed, “a powder”.  It is noted that “topical” is an intended use recitation and does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  Yoshimura further teaches that the composition can be used as a filler/carrier in cosmetics and pharmaceuticals ([0036]).
Regarding instant claim 14, said “article-of-manufacturing” is being interpreted to encompass the topical dosage forms disclosed as discussed above.  Yoshimura teaches that the formulation can be in the form of a powder ([0043]). It is noted that “for topically applying the composition to an injured blood vessel and/or tissue” is an intended use recitation and does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted that Yoshimura further teaches that the composition can be used as a filler/carrier in cosmetics and pharmaceuticals ([0036]).
Thus, the teachings of Yoshimura render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (JP 2007191453 A1, Aug. 2, 2007, hereafter as “Yoshimura”), as applied to claim 1 above, and further in view of Kafrissen et al. (USPN 6,190,693, Feb. 20, 2001, hereafter as “Kafrissen”).
The instant invention is drawn to a kit comprising the composition of claim 1 (instant claim 15) and a kit comprising an article of manufacturing comprising the composition and means for topically applying the composition to an injured blood vessel and/or tissue (claim 18).
Yoshimura teaches the elements discussed above including the composition of claim 1 and an article of manufacturing (claim 14).
Yoshimura is silent to a kit (instant claims 15 and 18).
Kafrissen teaches a pharmaceutical composition/dosage form that can be packaged in the form of a pharmaceutical kit in which daily or other periodic dosages are arranged for proper sequential administration (col. 7, line 59 – col. 8, line 10).  Kafrissen teaches that said composition can be formulated into various dosage forms (i.e., articles of manufacturing) including transmucosal (topical) delivery systems such as patches (col. 7, lines 11-40 and col. 8, lines 1-10).  It is noted that a patch is taught in the instant specification as a means for topical application (page 17, lines 20-30 and page 20, lines 20-30).
The references are both drawn to compositions for use as a pharmaceutical, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the composition of Yoshimura in a transmucosal (topical) dosage form in a kit as suggested by Kafrissen with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Kafrissen teaches packaging a pharmaceutical composition/dosage form into a kit in which daily or other periodic dosages are arranged for proper sequential administration.  In addition, kits conventionally provide a convenient mechanism to disperse products to consumers.  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the composition of Yoshimura in a kit because said kit would have effectively provided a convenient mechanism to disperse the composition of Yoshimura to consumers.
Regarding instant claim 16, Yoshimura, as discussed above, teaches the combination of the claimed citrate salt and calcium-carbonate containing material (e.g., amorphous calcium carbonate) in a single composition.  Kafrissen, as discussed above, further suggests incorporating a pharmaceutical composition into a kit.  Thus, the composition of Yoshimura would necessarily contain both the citrate salt and the calcium-carbonate containing material and as such, the citrate salt and the calcium-carbonate containing material would be packaged together in the kit.
	 Thus, the combined teachings of Yoshimura and Kafrissen render the instant claims prima facie obvious.

Conclusion
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, the particular calcium carbonate-containing material species, amorphous calcium carbonate, and any intervening claims.
All claims have been rejected or objected to; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617                                                                                                                                                                                                        
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
	
/DANIEL M SULLIVAN/Director, Technology Center 1600